    Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7080 Page 1 of 39
                                                                    FILED
                                                             2021 SEP 16 AM 11:17
                                                                   CLERK
                                                             U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH



    UTAH IRON, CML METALS CORP.,                               MEMORANDUM OPINION AND
    AND GILBERT DEVELOPMENT CORP.,                             ORDER ON APPEAL FROM THE
                                                               UNITED STATES BANKRUPTCY
                              Appellants,                      COURT FOR THE DISTRICT OF
                                                               UTAH.
    V.

    WELLS FARGO RAIL and HELM-
    PACIFIC LEASING,
                                                               Case No. 2:18-CV-00962-BSJ
                              Appellees.
                                                               District Judge Bruce S. Jenkins



           Before the Court is Appellants Utah Iron, LLC ("Black Iron") 1, CML Metals Corporation

("CML"), and Gilbert Development Corporation's ("GDC") appeal of the bankruptcy court's

memorandum decisions and orders. 2 The Court heard oral argument on February 5, 2021, by

videoconference. 3 Mr. David J. Jordan and Ms. Ellen E. Ostrow appeared on behalf of

Appellants. Mr. Troy J. Aramburu appeared on behalf of Appellees Wells Fargo Rail4 ("Wells

Fargo") and Helm-Pacific Leasing ("Helm"). The Court reserved on the matter. Having

considered the parties' briefs, the arguments of counsel, and the relevant law, the Court hereby

AFFIRMS the bankruptcy court's memorandum opinions and orders. Specifically, the Court



1 Utah Iron was formerly known as Black Iron. Black Iron filed for Chapter 11 relief on June I, 2017, in the U.S.
Bankruptcy court for the District of Utah, Case No. 17-24816. Mot. to Substitute Party, ECF No. 71. On August 28,
2020, Black Iron filed its plan. Id. The plan substituted Utah Iron for Black Iron in the Wells Fargo litigation. On
November 25, 2020, this Court granted the Motion to Substitute Party. ECF No. 72. Accordingly, Black Iron was
terminated, and Utah Iron was added as a party. In this memorandum opinion, the Court will refer to Utah Iron as
Black Iron because Black Iron was the relevant name throughout the history of this case and in all the court filings.
2
    Appellants appeal two orders on summary judgment and one order after trial.
3
    Min. Entry, ECF No. 75.
4
    Formerly known as First Union Rail Corporation.
    Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7081 Page 2 of 39



AFFIRMS each of the bankruptcy court's opinion and orders: the summary judgment

memorandum opinion and order on storage fees and trespass,5 the summary judgment

memorandum opinion and order on conversion, 6 and the decision and order after trial. 7

                                                  BACKGROUND

Factual Background

             This case revolves around a struggling mining operation and leased railcars. When the

lessee of the rail cars, CML, defaulted on its leases in late 2014, it entered into forbearance

negotiations with the lessor, Wells Fargo. 8 After CML's attempts to market and sell its Assets -

the Comstock Mountain Lion Mine ("Mine"), the concentrate plant ("Mill"), and the real

property then-owned by CML ("Property") stalled, it entered into an Asset Purchase Agreement

("APA") with GDC, its mining contractor. 9 GDC then assigned all of its rights under the APA to

Black Iron. 10 Shortly after the Assets were assigned to Black Iron, Black Iron informed Wells

Fargo it needed to move its rail cars or pay storage fees. 11 The ensuing saga of events resulted in

years of litigation in the bankruptcy court. For a full account of the facts, see the bankruptcy

court's opinions. 12 This Court will give a brief summary.




5    Ct. Op., App. 65-86.
6
     Id. at 90-114.
1    Id. at 01---M.
8    Appellant Black Iron's Br., ECF No. 49, 7.
9    Ct. Op., App. 04. See generally Ct. Op., Section IV. Facts, App. 06-16.
1
 •    Id at 15.
11    Id at 68-71.
12 Memorandum Decision on Black Iron's Storage Fees and Trespass Claims (App. 65-86); Memorandum Decision

on Wells Fargo's Conversion Claims (App. 90-111); Memorandum Decision After Trial (App. 01-61).

                                                             2
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7082 Page 3 of 39



           CML purchased the Mine in 2005.13 From 2010 to 2014, CML leased 540 railcars and

four locomotives ("the Equipment") from Wells Fargo for the purpose of hauling iron ore. 14 In

December of 2013, CML engaged Sagent Advisors, LLC, to market the Mine to potential

buyers. 15 In February of 2014, the price of iron ore began to drop precipitously. 16 By October of

2014, CML suspended its operations. 17 Also in October of 2014, CML fell behind on payments

to GDC. 18

           In November of 2014, CML defaulted under the Leases by failing to make payments to

Wells Fargo. 19 Wells Fargo declared a default. 20 In response to the default, CML represented it

would pursue sub-leasing opportunities and stated that "multiple strategic suitors [were]

completing their final diligence and notations of financial terms." 21 Wells Fargo began

negotiating a forbearance agreement with CML in December of 2014 and did not immediately

pursue its default remedies. 22

           By February of 2015, CML and Wells Fargo had exchanged multiple drafts of a

forbearance agreement, but CML had not signed an agreement. 23 In March of 2015, a potential

purchaser of the Mine, Evraz, withdrew a non-binding proposal it had furnished to CML in April




13   Ct. Op., App. 06 (CML's predecessor in interest, the Palladon Iron Corporation, purchased the Mine.).
14   CML had four leases and related guaranties with Wells Fargo ("the Leases"). Ct. Op., App. 09-10.
15
     Ct. Op., App. 10.
16   Id
11   Id
18   Appellant Black Iron's Br., ECF No. 49, 4.
19   Ct. Op., App. 10.
20
     Id
21   Id at 10-11.
22   Id at 11.
23
     Id at 11-12.

                                                           3
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7083 Page 4 of 39



of2014. 24 CML and GDC then began discussing the sale of the Mine to GDC. 25 Over the course

of a few days, CML' s chairman of the board, Michael Conboy ("Conboy") and the chief

principal of GDC, Steve Gilbert ("Steve"), engaged in negotiations over the phone. 26 Steve

recorded many of the phone conversations. 27

            Also in March of 2015, Wells Fargo demanded that CML execute the forbearance

agreement. 28 CML then filed a complaint against Wells Fargo for breach of contract and breach

of the implied covenant of good faith and fair dealing. 29 Wells Fargo counterclaimed against

CML and demanded the return of the Equipment. 30

            Prior to the execution of the APA between CML and GDC, Conboy suggested Steve

create a new entity so GDC could avoid incurring potential environmental liabilities at the

Mine. 31 The parties inserted a provision into the AP A that "CML will convey the assets to GDC

or, at GDC's direction, GDC's nominee." 32 On April 2, 2015, CML and GDC signed the APA. 33

On April 14, 2015, Steve formed Black Iron, a Utah limited liability company. 34 On April 29,

2015, GDC and Black Iron entered into an Assignment of Agreement Rights under Asset

Purchase Agreement ("the Assignment"), under which GDC assigned all of its rights under the




24   Id at 12.
25
     Id at 14.
26   Id
27
     Id
28
     Id. at 12.
2,   Id
30   Id
31   Tr. Dep. Michael Conboy, Mar. 27, 2018, App. 5917-18.
32
     Ct. Op., App. 15.
33
     Id at 4.
34
     Id at 15.

                                                        4
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7084 Page 5 of 39



APA to Black Iron. 35 The transaction closed on May 5, 2015. 36 Under the Assignment, GDC

assigned all of its rights under the APA to Black Iron. 37 Like the bankruptcy court, this Court

will refer to this entire sequence of events as the "Transfer." 38

              CML did not return the Equipment to Wells Fargo before the Transfer. 39 Rather, CML

left the Equipment on the Property. 40 At the closing, the title company disbursed payments to

various creditors, but, as had been previously agreed to by Steve and Conboy, no amounts were

paid to Wells Fargo. 41 Wells Fargo did not learn about the Transfer until after it had closed. 42

              On or about May 8, 2015, Black Iron contacted Wells Fargo. 43 It asked that the

Equipment be removed by June 1, 2015, and stated it would otherwise charge storage fees. 44

Wells Fargo stated it would remove the Equipment. 45 From May through August of 2015, Wells

Fargo coordinated the removal with repair teams, inspectors, and other personnel. 46 Much of the

Equipment required repairs before it could be moved. 47 Over the summer, Wells Fargo and Black

Iron routinely communicated regarding the removal efforts. 48 Black Iron never gave Wells Fargo

a removal deadline or otherwise indicated it was impatient with Wells Fargo's efforts to remove


35
     Id
36   Id. at 4.
37 Id      at 15.
38
     Id
39
     Id at 16.
40   Id
41   Id
42   Appellees' Br., ECF No. 58, 8.
43   Appellant Black Iron's Br., ECF No. 49, 9.
44
     Id.
45
     Id
46   Ct. Op., App. 68-09.
47   Id at 69.
48   Id at 81-84.

                                                      5
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7085 Page 6 of 39



the Equipment. 49 Within six weeks of the May 8, 2015 email, Wells Fargo had hired a repair

vendor to travel from Missouri to Utah that was set to start work the week of August 24, 2015. 50

            On August 19, 2015, Wells Fargo filed a complaint against Black Iron and GDC claiming

the Transfer was a fraudulent conveyance. 51 On August 20, 2015, Black Iron sent Wells Fargo an

email instructing it to "cease and desist" its plan to remove the Equipment. 52 The email stated,

"Please be advised due to legal issue [sic] pertaining to storage and security of the rail cars

sitting on the Black Iron, LLC property these car [sic] cannot be moved until these issues are

resolved. " 53

            From September 2015 through August 2016, the parties attempted to re-engage in

removal efforts. 54 For example, on September 17, 2015, an attorney from Wells Fargo emailed

Black Iron seeking to confirm a phone conversation in which Black Iron gave Wells Fargo

permission to enter the Property and remove the Equipment. 55 The parties had outstanding

questions involving the ownership of different rail road tracks, some of which required repairs

before the Equipment could be moved. 56 By April of 2016, Black Iron demanded nearly $2.5




•• Id.
50
     Id.
51   Appellee Wells Fargo's Mot. Surnrn. J. on Black Iron's claims, App. 122.
52   Ct. Op., App. 69.
53   Id. at 72.
54
     Id. at 43-46.
55Id. at 44. The bankruptcy court found no evidence on the record to indicate Black Iron ever confmned the grant of
pennission.
56
     Id. at 45-46.

                                                           6
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7086 Page 7 of 39



million in storage fees from Wells Fargo before it could retrieve its Equipment. 57 By July 2016,

the amount has increased to over $16 million. 58 And in August, it was $23 million. 59

            In June of 2017, Black Iron filed for Chapter 11 relief. 60 In April of 2018, Wells Fargo

moved the bankruptcy court for permission to enter the Property and remove the Equipment. 61

The bankruptcy court authorized Wells Fargo to remove the Equipment and required it to post a

bond of$10 million. 62 In July of 2018, Wells Fargo sold the Equipment in place (as-is, where-is)

to a scrap company for $3,614,416. 63 The bond remains in place. 64

The Bankruptcy Court's Decisions

            The bankruptcy court ruled on two motions for summary judgment. The first sunrmary

judgment motion was brought by Wells Fargo and sought to have Black Iron's claims against it

for storage fees and trespass dismissed. 65 After a hearing, the bankruptcy court granted Wells

Fargo's motion and issued a memorandum decision and order on December 4, 2018 ("Storage

Fees and Trespass Order"). 66 The second summary judgment motion was also brought by Wells

Fargo and sought the bankruptcy court's ruling on its conversion claim against Black Iron. 67

After a hearing, the court granted Wells Fargo's motion and issued a memorandum decision and




57
     Id. at 102.
58
     Id. at 102.
59
     Id. at 102.
60   Appellant Black Iron's Br., ECF No. 49, 13.
61
     Appellees' Br., ECF No. 58 at 10.
62
     Id.
63   Appellant Black Iron's Br., ECF No. 49, 12.
64   Appellees' Br., ECF No. 58, 10.
65
     See Ct. Op., App. 65-86.
66   Id. at 65-89.
67   Id. at 91.

                                                      7
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7087 Page 8 of 39



order on December 14, 2018 ("Conversion Order"). 68 Additionally, after a trial, the bankruptcy

court issued a memorandum decision and order finding Black Iron and GDC liable for fraudulent

transfer ("Decision After Trial") under Utah's Uniform Fraudulent Transfer Act ("UFTA"). 69

The court awarded Wells Fargo damages against Black Iron and GDC under the UFTA in the

amount of$2,618,680.44. 70 The court also awarded Wells Fargo damages against Black Iron for

conversion in the amount of$7,885,584. 71

           Black Iron and GDC now appeal the bankruptcy court's decisions. 72

                                                    DISCUSSION

I. Standard of Review

           A district court reviews "the bankruptcy court's legal determinations de novo and its

factual findings under the clearly erroneous standard." In re Miniscribe Corp., 309 F.3d 1234,

1240 (10th Cir. 2002) (citation omitted). "A finding of fact is clearly erroneous ifit is without

factual support in the record or if, after reviewing all of the evidence, we are left with the definite

and firm conviction that a mistake has been made." Id. A mixed question of law and fact where

the legal analysis predominates is reviewed de nova. In re US. Med., Inc., 531 F.3d 1272, 1275

(10th Cir. 2008) (citation omitted).




68
     Id at 90-114.
69Id at O1--64. In 2017, the UFTA was renamed the Uniform Voidable Transactions Act. Because the UFTA was in
effect during the year of the Transfer, 2015, the bankruptcy court applied the UFTA.
70
     Id at 60.
71
     Id at 60.
72
     Appellants' Brs., ECF No. 48 and ECF No. 49.



                                                        8
 Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7088 Page 9 of 39



II. Storage Fees and Trespass Order

           The bankruptcy court granted Wells Fargo's motion for summary judgment on Black

Iron's claims for storage fees and trespass. 73 Black Iron raised four theories under its storage fees

claim: express contract, breach of an implied-in-fact contract, breach of an implied-in-law

contract, and a warehouse lien. 74 Black Iron now appeals the bankruptcy court's ruling on three

of its theories for storage fees: implied-in-fact contract, implied-in-law contract, and warehouse

lien. 75 Black Iron also appeals the bankruptcy court's ruling denying its trespass claim. 76

A. Contract Implied-in-Fact

           Black Iron argues the bankruptcy court conflated the implied-in-law and implied-in-fact

contract claims. 77 Specifically, Black Iron argues the bankruptcy court treated both claims under

the elements of an implied-in-law contract and did not analyze or discuss the elements of an

implied-in-fact claim. 78 Additionally, Black Iron argues there are disputes of fact that would

have precluded summary judgment had the bankruptcy court properly analyzed the claims. 79 On

de novo review, this Court finds there was no implied-in-fact contract between Black Iron and

Wells Fargo.

           Contracts implied-in-fact have three elements: "(l) the defendant requested the plaintiff

to perform work; (2) the plaintiff expected the defendant to compensate him or her for those

services; and (3) the defendant knew or should have known that the plaintiff expected



73
     Ct. Op., App. 65-89.
74   Id at 71-79.
75   Appellant Black Iron's Br., ECF No. 49, 15-25.
76
     Id at 25-30.
77   Id at 15-19.
78   Id at 15-17.
79
     Id at 17-19.

                                                      9
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7089 Page 10 of 39



compensation." Davies v. Olson, 746 P .2d 264, 269 (Utah Ct. App. 1987). These contracts are

"established by conduct" and "require a meeting of the minds." Jones v. Mackey Price Thompson

& Ostler, 355 P.3d 1000, 1012 (Utah 2015). A meeting of the minds requires an offer and

acceptance. Lebrecht v. Deep Blue Pools & Spas Inc., 374 P.3d 1064, 1069 (Utah Ct. App. 2016)

(citation omitted). "An acceptance must unconditionally assent to all material terms presented in

the offer, including price and method of performance, or it is a rejection of the offer." Id

           The bankruptcy court analyzed the implied-in-fact claim under a heading titled "Breach

ofimplied Contract." 80 After stating the elements for an implied-in-law claim, the bankruptcy

court stated "contracts implied in fact are established by conduct." 81 Its analysis focused on

whether there was a meeting of the minds. 82 A determination of whether there was a meeting of

the minds is a factual determination reviewed for clear error. See Co-Vest Corp. v. Corbett,

Gurr, d/b/a Utah Ranch/ands, 735 P.2d 1308, 1309 (Utah 1987).

           The bankruptcy court found there was no meeting of the minds between Black Iron and

Wells Fargo. 83 It stated Black Iron failed to present evidence that demonstrated a meeting of the

minds, and Wells Fargo demonstrated through statements and conduct it did not assent to a

storage agreement with Black Iron. 84 Among the evidence the bankruptcy court considered was:

           Wells Fargo Rail stated that it did not want Black Iron to store the Equipment.
           Wells Fargo Rail took steps, hired contractors and otherwise made arrangements
           to retrieve the Equipment. By both statements and conduct, Wells Fargo Rail has
           demonstrated that it did not want to store its Equipment on Black Iron's Property.
           Wells Fargo Rail has submitted evidence that Black Iron refused it access to the




8
 °Ct. Op., App. 75.
81   Id.
82
     Id. at 75-76.
83
     Id.
84   Id.

                                                   10
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7090 Page 11 of 39



            Property while Wells Fargo Rail was working with contractors to retrieve the
            Equipment. 85

Additionally, the court analyzed whether there was a meeting of the minds under the express

contract claim. 86 It found:

               Steve Gilbert informed a representative of Wells Fargo Rail that the railcars and
               locomotives had to be removed or Black Iron would impose storage fees. Wells
               Fargo Rail's representatives stated that the Equipment would be removed, and
               that it would not pay storage fees ... The evidence submitted to the Court in the
               form of emails, depositions and affidavits show that Wells Fargo Rail did not
               want Black Iron to store the Equipment, but was taking steps to remove the
               Equipment from Black Iron's property. While an ultimatum is not an offer in any
               event, to the extent that Black Iron stated that Wells Fargo Rail should pay
               storage costs, Wells Fargo Rail rejected that proposition. 87

First, this Court notes that the bankruptcy court indeed partially cited the wrong legal standard

for a contract implied-in-fact, and instead cited the elements for a contract implied-in-law. 88

However, the bankruptcy court did not apply these elements when it analyzed the claim. 89

Rather, it focused on a key factor under an implied-in-fact analysis of whether there was a

meeting of the minds. 90 Because the bankruptcy court did not apply the wrong legal standard,

there is no reversible error. See In re Stewart, 970 FJd 1255, 1263 (10th Cir. 2020) ("A

[bankruptcy] court abuses its discretion when it (I) fails to exercise meaningful discretion, such

as acting arbitrarily or not at all, (2) commits an error oflaw, such as applying an incorrect legal

standard or misapplying the correct legal standard, or (3) relies on clearly erroneous factual

findings.") (quoting Farmer v. Banco Popular ofN Am., 791 F.3d 1246, 1256 (10th Cir. 2015)).




85
     Id. at 76.
86   Id. at 72. Black Iron did not appeal the express contract claim.
87   Id.
88
     Id. at 75-76.
89
     See Id.
90   See Id.

                                                             11
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7091 Page 12 of 39



A contract implied-in-law does not require a meeting of the minds. 91 If the bankruptcy court

applied the elements of the contract implied-in-law, it would not have analyzed this element.

            Additionally, on de novo review, this Court finds the contract implied-in-fact claim fails.

Regarding the first element, Black Iron argues the Court could find Wells Fargo impliedly asked

Black Iron to store the rail cars on Black Iron's property. 92 It points to its evidence that Steve

"told Wells Fargo on May 8, 2015 that a failure to remove the Equipment from Black Iron's

Property by June 1, 2015 would result in storage fees. " 93 Black Iron argues that although Wells

Fargo wanted to remove the Equipment but needed more time, "a reasonable factfinder could

conclude that Wells Fargo's leaving the Equipment on Black Iron's property after June 1st,

coupled with Steve's May 8th statement that storage fees would accrue, constitutes an implied

request to provide storage services." 94 As to the second element, Black Iron argues it expected

Wells Fargo to compensate it for storage services. 95 Finally, for the third element, Black Iron

argues Wells Fargo knew it expected payment for the service of storing the cars because

"evidence existed that Wells Fargo was well aware of that expectation."96

            This argument fails for the reasons outlined by the bankruptcy court - there was no

meeting of the minds between Black Iron and Wells Fargo. Wells Fargo rejected Black Iron's

offer of storage services by making arrangements to remove the cars. Steve stated that Wells

Fargo did not agree to pay storage fees, but rather elected to move the cars. 97 In email



91
     See infra, Part II.B.
92
     Appellant Black Iron's Br., ECF No. 49, 17-18.
93
     Id. at 18.
94
     Id
95
     Id at 18-19.
96   Id at 19.
97Tr. Dep. Steve Gilbert, Mar. 30, 2018, App. 212: (Mr. Aramburu: "I haven't heard anything yet about what you
think the storage agreement was." Mr. Gilbert: "I told them that if they didn't work-if we had to go to storage it

                                                         12
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7092 Page 13 of 39



communications between Wells Fargo and Black Iron representatives, Wells Fargo affirmed it

did not intend to pay storage fees to Black Iron. 98 The undisputed evidence here shows that

Wells Fargo never wanted Black Iron to store its Equipment or to pay storage fees. While Black

Iron is correct that there does not need to be a meeting of the minds on every term, especially

price term, there is no demonstrable meeting of the minds here on any term regarding storage

fees. See Davies, 746 P.2d at 269 ("Technically, recovery in contract implied in fact is the

amount the parties intended as the contract price. If that amount is unexpressed, courts will infer

that the parties intended the amount to be the reasonable market value of the plaintiffs

services.") (citation omitted). Black Iron gave Wells Fargo an ultimatum: get your cars or pay us

storage fees. 99 Wells Fargo rejected the ultimatum and started the process to get their cars,

manifesting an intent not to pay any storage fees. Accordingly, Black Iron was not entitled to

storage fees under a contract implied-in-fact theory.




was going to be $100 a day. Mr. Aramburu: "And what did he say?" Mr. Gilbert: "He said he wasn't going to pay
storage, he was going to move the cars.").
98 Ex. Email from Bobby Bowers to Cyndi Gilbert, Sept. 2, 2015, App. 817. (Bobby Bowers writing to Cyndi

Gilbert: "Recall that it was Black Iron/GDC that asked that the equipment be removed if [Wells Fargo] wasn't
willing to pay to store them in place. You know that [Wells Fargo] had been taking the steps necessary to retrieve its
equipment. That was taking time given the condition that CML left the cars and locomotives in. Black Iron/GDC
had to know [Wells Fargo's] equipment was on-site when they closed the asset purchase with CML.").
99
   Tr. Dep. Steve Gilbert, Mar. 30, 2018, App. 212. (Mr. Aramburu: "Well, what you told me was you told Bobby to
come get the railcars." Mr. Gilbert: "That Black Iron purchased the assets ofCML, including the railroad tracks, and
that we needed to get the cars removed ASAP and that my biggest concern was safety. And he agreed and he says -
said, 'I need to get them out of here, can you get them out by June?' And he said, 'I'll go to work on it.' And about
June 1st or the first week of June or whatever, they were out working on them getting them moved. I mean, they had
a crew out there anyway. Mr. Aramburu: "All right. So is it Black Iron's position that there was a- an oral
agreement?" Mr. Gilbert: "There was an oral agreement with Bobby Bowers that he would come get the railcars out
of there in the beginning of June. Which they showed good faith, showed up and was out there doing their thing and
everybody was working on getting them moved."); See also Id at 213: (Mr. Aramburu: "I'm trying to figure out on
what point you believe you had a meeting of the minds ... " Mr. Gilbert: "Let me put it in cowboy terms. I point a
gun at you and tell you to raise your hand or I'm going to blow your head off and you don't raise them up, I'm going
to blow your head off. If you raise them up, I don't have to pull the trigger. So that's where we're at ... ").

                                                         13
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7093 Page 14 of 39



B. Contract Implied-in-Law

           Black Iron argues the bankruptcy court did not properly apply the elements of a contract

implied-in-law to its claim. 100 The elements of a contract implied-in-law are: 1) "a benefit

conferred on one person by another;" 2) "the conferee must appreciate or have knowledge of the

benefit;" and 3) "there must be the acceptance or retention by the conferee of the benefit under

such circumstances as to make it inequitable for the conferee to retain the benefit without

payment of its value." Desert Miriah, Inc. v. B & L Auto. Inc., 12 P.3d 580, 582 (Utah 2000).

           The bankruptcy court denied Black Iron's implied-in-law contract claim because it found

Wells Fargo did not receive a benefit from Black Iron. 101 The bankruptcy court stated, "the

uncontroverted evidence submitted demonstrates that Wells Fargo Rail wanted to extract its

Equipment from the Property, not have it stored, and particularly not at the storage rates stated by

Black Iron." 102 It further found that Wells Fargo "was prevented from retrieving its

Equipment." 103 Because Wells Fargo did not receive a benefit from Black Iron, the contract

implied-in-law claim failed. 104

           First, Black Iron argues the bankruptcy court erred by finding Black Iron did not confer a

benefit on Wells Fargo by providing storage services. 105 It states Wells Fargo's Equipment was

on its Property, and that "[i]fWells Fargo could not timely remove the Equipment because it first

needed to repair the cars, that was Wells Fargo's problem, not Black Iron's." 106 Black Iron then



100
      Appellant Black Iron's Br., ECF No. 49, 19.
IOI   Ct. Op., App. 76.
w2 Id
w, Id
w, Id
105   Appellant Black Iron's Br., ECF No. 49, 20.
w, Id

                                                    14
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7094 Page 15 of 39



states that without its consent to leave the Equipment on its property, "Wells Fargo was simply

trespassing." 107

            Black Iron's arguments here neglect the context surrounding why the cars were on its

Property in the first place. It implies Wells Fargo simply dropped the Equipment off on its

Property for storage. But this ignores the fact that the Equipment was leased to Black Iron's

predecessor, CML, from 2010 to 2014. 108 Under CML's lease, CML had a duty to return the

Equipment to Wells Fargo. 109 With the asset sale, CML walked away from its leases after

months of forbearance negotiations with Wells Fargo_ll 0 Black Iron, for its part, specifically did

not assume the leases in the APA.Ill Wells Fargo learned for the first time about CML's asset

sale when Black Iron emailed Wells Fargo on May 8, 2015, demanding Wells Fargo remove the

cars by June 1, 2015, or pay storage fees. 112 Wells Fargo then began making the complicated

arrangements to remove the cars from the Property. m This complex process involved removing

540 railcars and four locomotives that were in various states of disrepair, were spread over

various areas of the Property, and needed to be moved over railroads that in some cases also

needed repair and had various owners. ll 4 As discussed under the trespass claim below, Wells

Fargo acted reasonably in its efforts to remove the Equipment. Wells Fargo rejected Black Iron's




101   Id.
108   Ct. Op., App. 67-68.
109   See, e.g., App. 4419; 4432; 4444; 4451; 4458.
110   Ct. Op., App. 67-69.
111   Id. at 109.
112
      Id. at 68-69.
113   Id. at 80-94.
114   Id. at 80-84.

                                                      15
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7095 Page 16 of 39



offer for storage and worked diligently to remove the cars. This Court agrees with the bankruptcy

court that an involuntary situation cannot confer a benefit.

           Second, Black Iron argues the bankruptcy court erred in determining Wells Fargo was

prevented from retrieving its equipment. 115 It argues Wells Fargo was only prevented from

retrieving its Equipment for a brief period, from August 20, 2015, through September 17,

2015. 116 Black Iron states Wells Fargo had plenty of opportunities to retrieve its cars after

September 17, 2015. 117

           As discussed above, on August 20, 2015, Black Iron sent Wells Fargo a cease-and-desist

email and stated the cars could not be moved until legal issues were resolved. 118 On summary

judgment, the bankruptcy court determined this was the date of conversion. 119 Black Iron argued

at trial that Wells Fargo failed to mitigate its damages because Wells Fargo had permission to

retrieve the Equipment from September 17, 2015 through August 22, 2016. 120 But the

bankruptcy court found the evidence presented by Black Iron regarding that alleged mitigation

period inconclusive. 121 The bankruptcy court found that while there was an email from Wells

Fargo's attorney to Steve and Cyndi Gilbert seeking to confirm a phone conversation regarding

access to the Equipment, there was no evidence presented that Steve or Cyndi ever confirmed the

permission to enter the property. 122


115
      Appellant Black Iron's Br., ECF No. 49, 20.
11,   Id
111   Id
118
      Ct. Op., App. 94.
119
      Id at 106-07.
120
      Id at 43-44.
121
      Id at 44.
122Id Upon review, there is an email from Melissa Meier of Union Pacific Railroad on Sept. 17, 2015. App. 873-
74. The email is to Black Iron and Union Pacific email addresses, and is a follow up to a meeting from the previous
day. The email contains action items regarding identifying which companies own certain tracks and lines and which

                                                        16
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7096 Page 17 of 39



            The bankruptcy court next found that Black Iron granted permission to enter the Property

on March 15, 2016. 123 It found that Black Iron demanded storage fees on April 4, 2016, and that

Wells Fargo hired a contractor to repair and move the Equipment, and ''while there are email

communications discussing the work necessary to move the Railroad Equipment, no railcars

were ever actually removed ... because the repair vendor hired by [Wells Fargo] stated that

repairs were necessary before the Railroad Equipment could be moved." 124 In July of 2016, "a

repair crew travelled from Missouri to Utah with the vehicles and equipment to repair and extract

the Railroad Equipment." 125 The bankruptcy court found the mitigation period ended on August

22, 2016, when Black Iron sent a letter demanding payment of over $23 million before Wells

Fargo would be allowed to remove the Equipment. 126

            At trial, the bankruptcy court ultimately found that Wells Fargo acted diligently during

the mitigation period. 127 These factual findings are supported by evidence in the record and are

not clearly erroneous. In conclusion, Black Iron did not confer a benefit on Wells Fargo.

Additionally, it prevented Wells Fargo from retrieving its Equipment on August 20, 2015. Thus,

there was no contract implied-in-law for storage fees.




company owns the land where the [Wells Fargo] cars were sitting. Toni Cornforth of Black Iron sent an email to
Melissa Meier of Union Pacific on October 14, 2015, stating, "Steve wants a time frame on when the cars will be
moved?" App. 873. Melissa responded on October 19, 2015, and wrote, "The last update that I received internally is
that we need confirmation from Black Iron that your private tracks at the mine site can be safely operated on by UP.
Have you had an inspection and/or is this something that you can provide us at this time?" There is no record of a
response from Toni Cornforth to Melissa.
123   Id.
124   Id. at 45.
12,   Id.
12• Id.

127
      Id. at 46.

                                                         17
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7097 Page 18 of 39



C. Warehouse Lien

           Black Iron argues the bankruptcy court erred by finding it did not have a warehouse lien

against Wells Fargo for storage fees. 128 Under Utah law:

           A warehouse has a lien against the bailor on the goods covered by a warehouse
           receipt or storage agreement or on the proceeds thereof in its possession for
           charges for storage or transportation, including demurrage and terminal charges,
           insurance, labor, or other charges, present or future, in relation to the goods, and
           for expenses necessary for preservation of the goods or reasonably incurred in
           their sale pursuant to law. Utah Code§ 70A-7a-209.

           The bankruptcy court found Black Iron did not satisfy the requirements of the warehouse

lien statute. 129 First, the bankruptcy court found Black Iron was not a warehouse because it did

not provide sufficient evidence that it had "accepted responsibility for storage and safekeeping of

the equipment." Second, the bankruptcy court found there was no storage agreement or storage

receipt.

           On appeal, Black Iron argues the bankruptcy court erred by finding it did not accept the

responsibility for the safekeeping of the Property and by finding there was not a storage

                                       °
agreement or storage receipt. 13 First, Black Iron argues the bankruptcy court did not apply the

liberal standard under Enerco 131 for determining whether an entity is a warehouseman, but rather

applied Mesa Development Inc. v. Storage. 132 Black Iron also faults the bankruptcy court for

disregarding factual evidence that Black Iron provided security services for the Equipment, and




128   Appellant Black Iron's Br., ECF No. 49, 21-25.
129
      Ct. Op., App. 76-79.
130   Appellant Black Iron's Br., ECF No. 49, 21-25.
131   Enerco, Inc. v. SOS Staffing Servs., Inc., 52 P.3d 1272, 1275 (Utah 2002).
132
  Appellant Black Iron's Br., ECF No. 49, 24. MESA Development Inc. v. Storage, No. 080904173, 2011 WL
8184136 (D. Utah Apr. 08, 2011).

                                                            18
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7098 Page 19 of 39



argues a fact finder could find Black Iron accepted responsibility for the safekeeping of the

Equipment. 133

           This Court finds the bankruptcy court properly applied the precedent under Enerco. 134

Black Iron avoids key language from the Enerco case: "the question of whether or not someone

is a warehouseman depends upon whether he has accepted 'the responsibility of safekeeping the

property of others entrusted to him."' Enerco, Inc., 52 P .3d at 127 5 (quoting Barlow Upholstery

& Furniture Co. v. Emmel, 533 P.2d 900,901 (Utah 1975) (emphasis added). The Enerco case

and the warehouse lien statute thus presuppose a party that wishes its chattel to be kept.

However, in this case, Wells Fargo did not wish its chattel to be kept. It made plans to remove its

Property and did not consent to pay storage fees. For Black Iron's part, it did not accept

responsibility for the storage of the cars, but rather immediately requested the cars be moved

once it had purchased the land. This Court agrees with the bankruptcy court that Wells Fargo did

not entrust the Equipment to Black Iron. Further, Wells Fargo did not make an offer to Black

Iron, either explicitly or implicitly, for storage services, such that Black Iron could accept the

responsibility of safekeeping the Equipment.

            At oral argument, Black Iron argued the responsibility "was thrust upon Black Iron by

Wells Fargo's failure to remove its Property." 135 But this argument discounts the facts on the

record, as discussed above. CML defaulted on its leases with Wells Fargo. If any party could be

found to be thrusting the Equipment upon Black Iron, it was CML by selling the Property to

Black Iron with the Equipment left on it.



133   Appellant Black Iron's Br., ECF No. 49, 22-24.
134While the bankruptcy court cited to Mesa Development, it was to emphasize the fact that a warehouse lien cannot
exist in the absence ofa storage agreement, rather than to focus on the status of the warehouseman.
135   Hr' g Tr., Feb. 5, 2021, at 26.

                                                       19
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7099 Page 20 of 39



           The warehouse lien statute also requires there to be a storage agreement between the

parties or a storage receipt. 136 The bankruptcy court found neither. 137 Black Iron argues this was

an error. 138 First, Black Iron reiterates its arguments made above regarding an implied-in-fact

and implied-in-law contract. 139 This Court, having found Black Iron's arguments on those claims

without merit, will not revisit them here. Second, Black Iron argues for the first time on appeal

that its storage fee invoices were a "warehouse receipt" under the statute. 140 Accordingly, this

argument was waived and is not properly before this Court on appeal. 141 Nevertheless, the

argument is unavailing. Black Iron points to evidence in the record of invoices it first sent in the

spring of2016. 142 These invoices were sent nearly a year after the initial ultimatum was posed to

Wells Fargo in early May of 2015, and nearly eight months after Black Iron sent the cease-and-

desist letter to Wells Fargo on the eve of the repair team's departure from Missouri. Even if these

invoices constituted receipts under the statute, Black Iron still carmot satisfy the requirement of a

warehouseman as discussed above.

            In conclusion, Black Iron was not entitled to a warehouse lien against Wells Fargo

because it was not a warehouse under the statute, it did not have a storage agreement with Wells

Fargo, and it did not send storage invoices to Wells Fargo until the spring of 2016.


136
      Utah Code § 70A-7a-209.
137
      Ct. Op., App. 78-79.
138   Appellant Black Iron's Br., ECF No. 49, 21-25.
139
      Id at 22.
140Black Iron's Mot. Summ, J, App. 928. Black Iron argued it had a valid storage agreement with Wells Fargo, but
did not make the specific argument that the invoices were storage receipts. See App. 931.
141Appellate courts are not second-shot forums "where secondary, back-up theories may be mounted for the frrst
time." Tele-Communications, Inc. v. C.JR, 104 F.3d 1229, 1233 (10th Cir. 1997) (citation omitted). Issues "not
passed upon below" are waived. Id (citation omitted). This includes situations where "a litigant changes to a new
theory on appeal that falls under the same general category as an argument presented at trial." Id Appellate courts
also do not consider "arguments raised in the [trial court] in a perfunctory and underdeveloped manner." In re
Rumsey Land Co., LLC, 944 F.3d 1259, 1271 (10th Cir. 2019) (citation omitted).
142
      Ex. Deel. of Douglas P. Farr, App. 552-68; 685-86.

                                                           20
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7100 Page 21 of 39



D. Trespass

            Black Iron argues the bankruptcy court erred in finding Wells Fargo not liable for

trespass. 143 "A person is liable for trespass when, without permission, he 'intentionally enters

land in the possession of [another], or causes a thing or a third person to do so."' Purkey v.

Roberts, 285 P.3d 1242, 1247 (Utah Ct. App. 2012) (citations omitted). "The phrase 'enters land'

includes the presence upon the land of a thing which the actor has caused to be or to remain

there." Id. Trespass also occurs if a possessor of land withdraws consent for chattel to be on the

land and the chattel remains. Restatement (Second) of Torts§ 177 (1965).

            If [a] possessor consents to the presence on the land of a thing which is to be
            removed at some time thereafter, and if such consent is terminated or suspended,
            one entitled to the immediate possession of the thing is privileged, as against such
            possessor and [their] transferee, to be on the land at a reasonable time for the
            purpose of removing the thing in a reasonable manner and with reasonable
            promptness, unless he knows or has reason to know the time of such termination
            or suspension a reasonable period in advance. Id

            Black Iron argues the bankruptcy court misapplied the law regarding whether Wells

Fargo acted with reasonable promptness and ignored disputed facts regarding the reasonableness

of Wells Fargo's extraction efforts. 144 The bankruptcy court wrongly focused on Black Iron's

motivations for withdrawing permission to enter the land, Black Iron argues, rather than on the

reasonableness of the time period and Wells Fargo's extraction efforts. 145 Black Iron argues a

reasonable fact finder could find Wells Fargo's failure to remove the Equipment from the date of

the notice on May 8, 2015 to the date of the cease-and-desist letter on August 20, 2015 was not




143
      Appellant Black Iron's Br., ECF No. 49, 25.
144   Id. at 25-30.
14s   Id.

                                                     21
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7101 Page 22 of 39



reasonably prompt. 146 Additionally, Black Iron states the bankruptcy court erred in determining

Wells Fargo's extraction efforts were reasonable. 147

            Black Iron acknowledges that the reasonableness of the time period and extraction efforts

is a question of fact. 148 Questions of fact are reviewed for clear error. 149 The banlauptcy court

looked to the record and found that Black Iron did not present evidence of Wells Fargo's

unreasonableness. 150 Rather, the evidence showed the parties cooperated over the surnrner of

2015. 151 Black Iron did not communicate any impatience with Wells Fargo during that time. 152

When Black Iron withdrew its consent for Wells Fargo to be on the Property on August 20,

2015, it was not because of a lapse of reasonable time, but instead was because of the fraudulent

transfer lawsuit. 153 The bankruptcy court mentioned Black Iron's reason for withdrawing consent

to contrast it with the analysis under trespass law of whether Wells Fargo acted in a reasonable

manner and with reasonable promptness. Permission was withdrawn not because of Wells

Fargo's delay, but in retaliation for the lawsuit. This point goes to the heart of whether Wells




146   Id. at 27-30.
147   Id. at 28-30.
148 Hr'g Tr., Feb. 5, 2021, at 31 (Mr. Jordan: "[W]hen we're talking about the reasonableness of someone's conduct
in removing cars, we are talking about the most fundamental kind of factual issue.").
149 "A finding of fact is clearly erroneous if it is without factual support in the record or if, after reviewing all of the

evidence, we are left with the definite and firm conviction that a mistake has been made." In re Miniscribe Corp.,
309 F.3d 1234, 1240 (10th Cir. 2002) (citation omitted).
15
     °Ct. Op., 81-84.
151   Id.
152 Id. at 82 (The bankruptcy court found: "Black Iron asserts that Wells Fargo Rail moved slowly and unduly

delayed. However, any hints of impatience are missing from the contemporaneous emails themselves.").
153 Ex. Tr. Recorded Conversation between Steve Gilbert and Andrew Sutherland on Aug. 21, 2015, App. 6366 (Mr.

Gilbert: "[A]ll of a sudden now I'm going to end up being sued and it's like okay, we're going to buy three, four,
five months then sneak the cars out and stick a lawsuit. See, I haven't been served yet, but I had attorneys telling me,
'Hey, there's a lawsuit.' I've got a copy of it. So I know they're going to serve me. That's - I get that. But they're
not- but they're going to pay me my storage then they can take their damn cars. And I haven't even figured the
storage out because !just got this at 4 o'clock last night or so.").

                                                             22
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7102 Page 23 of 39



Fargo knew or had reason to know the time of the termination or suspension of permission a

reasonable period in advance. It did not.

           The bankruptcy court found no evidence to support Black Iron's argument that the start

date for the extraction efforts was unreasonable. 154 Black Iron did not communicate that a

deadline was approaching. 155 The bankruptcy court analyzed the timeline and found that within

six weeks of the May 8, 2015, notice from Black Iron, Wells Fargo had hired a repair vendor. 156

The repair vendor needed eight weeks before it could travel to Utah to begin repairs. 157 The

bankruptcy court found this schedule appeared to be based on the repair vendor's schedule,

rather than on Wells Fargo's. 158 There was no evidence that Black Iron expressed any frustration

with this schedule. 159

            In conclusion, Wells Fargo is not liable for trespass. Wells Fargo was entitled to the

immediate possession of its Equipment and was privileged against Black Iron to be on the land

for a reasonable time to remove the Equipment. Wells Fargo was undertaldng reasonable efforts

to remove its Equipment when Black Iron suddenly revoked permission to be on the Property.

Black Iron's withdrawal was not based on a set deadline or undue delay, but rather was in

retaliation for the fraudulent transfer action.




154
      Ct. Op., App. 82.
i,s   Id

"' Id.
151   Id. at 81-82.
158   Id at 83.
159 Id at 82. Black Iron argues that Wells Fargo's extraction efforts were not reasonable because Wells Fargo

required the Equipment to be returned in like-new condition. Appellant Black Iron's Br., ECF No. 49, 28-30. It is
not clear this argument was raised below and thus it is waived. Black Iron referenced the inspection and the
requirement that the cars be in like-new condition in a reply to a motion for summary judgment before the
bankruptcy court. Black Iron's Reply in Supp. of Mot. Summ. J., App. 3543. This reference alone does not preserve
the argument for appeal.

                                                       23
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7103 Page 24 of 39



III. Conversion Order

           A. Conversion

           Black Iron argues the bankruptcy court erred in granting summary judgment on Wells

Fargo's conversion claim. 160 "'A conversion is an act of willful interference with a chattel, done

without lawful justification by which the person entitled thereto is deprived of its use and

possession."' Lawrence v. Intermountain, Inc., 243 P.3d 508,514 (Utah Ct. App. 2010) (citations

omitted).

            First, Black Iron argues a reasonable fact finder could conclude Black Iron was justified

in its interference with the Equipment. 161 Second, it argues the court misapplied the law

regarding Wells Fargo's alleged deprivation of use. 162 Black Iron states the court treated the lack

of lawful justification element as an affirmative defense, rather than as an element of the

conversion claim. 163 This improperly shifted the burden of proof to Black Iron to prove lawful

justification, Black Iron argues. 164 However, upon review of the bankruptcy court's opinion, this

Court finds the bankruptcy court properly analyzed justification as an element of conversion, in

which it addressed Black Iron's arguments regarding the justification element.

            i.) Interference with Chattel

            In the conversion context, interference is not limited to cases in which one party

physically moves or takes chattel away from another party, but also includes situations in which

one party prevents access to another party's chattel. See Bennett v. Huish, 155




160   Appellant Black Iron's Br., ECF No. 49, 30-35.
161   Id at 30-33.
162   Id at 33-35.
163   Id at 30-3 l.
1"ld

                                                       24
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7104 Page 25 of 39



PJd 917,928 (Utah Ct. App. 2007); Margae, Inc. v. Clear Link Techs., LLC, 620 F. Supp. 2d

1284, 1288 (D. Utah 2009). Here, Black Iron prevented Wells Fargo's access to the Equipment

when it sent the August 20, 2015, cease-and-desist email. Wells Fargo had hired a repair vendor

that was set to arrive on the Property and start making necessary repairs to the Equipment on the

week of August 24, 2015. The August 20, 2015, cease-and-desist email prevented this from

occurring.

            ii.) Without Lawful Justification

            In considering whether Black Iron was justified in its interference, the bankruptcy court

considered whether Wells Fargo delayed in retrieving the Equipment. 165 Black Iron argues the

bankruptcy court ignored disputed issues of fact that would justify interference. 166 The disputed

facts tum on Black Iron's claims to storage fees under the warehouse lien and trespass theories

addressed above. 167 The Court will not revisit these arguments here. Black Iron also argues it

was an involuntary bailee. 168 However, Black Iron waived this argument by not arguing it in the

bankruptcy court below. 169

            iii.) Deprivation of Use

            Black Iron argues the bankruptcy court failed to find a causal connection between the

first and third elements of conversion - the willful interference and deprivation of use. 170 Upon




165
      Ct. Op., App. 98-106.
166   Appellant Black Iron's Br., ECF No. 49, 30.
167
      Id. at 30-31.
168
      Id. at 32.
169Although Black Iron cited to case law regarding warehouse liens and bailors, they did not expressly argue they
were an involuntary bailee before the bankruptcy court. Black Iron's involuntary bailment argument, although
waived, presents an interesting question - which entity was the hypothetical bailor? CML had a duty to return the
cars under the leases and defaulted, leaving the Equipment on the Property.
170   Appellant Black Iron's Br., ECF No. 49, 33-35.

                                                        25
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7105 Page 26 of 39



review, the bankruptcy court found a causal connection between the first and third elements,

stating that the August 20 email ended Wells Fargo's permission to enter the Property, which

"had the effect of depriving Wells Fargo Rail of the use and possession of the Equipment." 171

Had Wells Fargo entered the land despite the cease-and-desist email, it would have been

trespassing. The cease-and-desist email had the effect of depriving Wells Fargo's use of the

Equipment.

            On appeal, Black Iron argues Wells Fargo carmot both succeed on its conversion claim

and defeat Black Iron's trespass claim. 172 It states that if Wells Fargo's assertions that it could

not use the Equipment under the trespass claim are true, then Black Iron's interference cannot

have prevented it from using its Equipment. 173 However, under the trespass claim, the inquiry

was whether Wells Fargo acted reasonably to remove the Equipment, which was relevant to

whether Wells Fargo improperly delayed in retrieving its Equipment. Under conversion, the

inquiry is whether Black Iron deprived Wells Fargo of the use and possession of the Equipment.

By sending the cease-and-desist email, Black Iron prevented Wells Fargo from accessing its

Equipment and taking the necessary steps to remove it from the Property.

            Black Iron also argues the bankruptcy court ignored a factual dispute over the proximate

cause of Wells Fargo's loss of use of the Equipment. 174 But proximate cause is not an element of

conversion. See Dan B. Dobbs et al., The Law of Torts§ 4 ("Neither proximate causation nor

benefit to a party converting property is an element of conversion.").




171
      Ct. Op., App. 107.
172
      Hr'g Tr., Feb. 5, 2021, at 88.
173   Id. at 87-89.
174   Appellant Black Iron's Br., ECF No. 49, 34.

                                                    26
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7106 Page 27 of 39



           In conclusion, Black Iron is liable for the conversion of Wells Fargo's Equipment

because it interfered with Wells Fargo's possession of the Equipment by sending the cease-and-

desist email, it did not have lawful justification, the email had the effect of depriving Wells

Fargo of the Equipment's use, and Wells Fargo was entitled to immediate possession of the

Equipment from the leases. The bankruptcy court did not err in its analysis.

           B. Conversion Date:

           Black Iron argues the bankruptcy court did not rule on the conversion date on summary

judgment and improperly precluded it from presenting evidence of an alternative conversion date

at trial. 175 If the conversion date was later, then the damages calculation would be different.

Upon review, the bankruptcy court determined the conversion date in its summary judgment

ruling. The court stated:

           When Black Iron sent the original 'cease and desist' email on Aug. 20, 2015, it
           ended Wells Fargo Rail's permission to enter the Property and access the
           Equipment. This had the effect of depriving Wells Fargo Rail of the use and
           possession of the Equipment. 176

The bankruptcy court ruled on conversion at summary judgment. There was no reason to allow

Black Iron to present more evidence about the conversion date at trial.

           C. Conversion Damages:

           Black Iron argues the bankruptcy court erred in its conversion damages calculation. 177

"[T]he measure of damages for conversion when property is not returned is the value of the

property at the time of the conversion, plus interest." Henderson v. For-Shor Co., 757 P.2d 465,

468 (Utah Ct. App. 1988). "This measure is appropriate because the remedy for conversion is



175
      Id at 36-37.
176   Ct. Op., App. 106-07.
177   Appellant Black Iron's Br., ECF No. 49, 37-39.

                                                       27
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7107 Page 28 of 39



analogous to a forced sale of the converted property from the plaintiff to the defendant." Mahana

v. Onyx Acceptance Corp., 96 P.3d 893, 899 (Utah 2004). "Market value is defined as the price

for which the property is bought and sold at retail in the marketplace or, in the case of unique

property, the value to the owner." Henderson., 757 P.2d at 468 (citation omitted). "The primary

objective in rendering an award of damages for conversion is to award the injured party full

compensation for actual losses." Id. (citation omitted).

            After finding Black Iron liable for conversion, the bankruptcy court determined damages

in the amount of $7,885,584 at trial. 178 The bankruptcy court's decision on damages is reviewed

for clear error. In re Young, 91 F.3d 1367, 1370 (10th Cir. 1996). Black Iron argues the

banlauptcy court awarded Wells Fargo a windfall. 179 Rehashing arguments made above, Black

Iron disputes the conversion date and argues because Wells Fargo could not remove the

Equipment on August 20, 2015, the cease-and-desist email was not the actual and proximate

cause of the harm. 180 These arguments are addressed above and are without merit.

            Black Iron also argues the valuation by Wells Fargo's expert included expenses for

removal, but because the Equipment was eventually sold as-is, where-is in 2018, these expenses

should not have been included in the damages calculation. 181 Finally, Black Iron argues the

market for the Equipment had dropped and Wells Fargo suffered no harm because it could not

have leased the Equipment. 182




178
      Ct. Op., App. 47-48.
179   Appellant Black Iron's Br., ECF No. 49, 37-38.
180
      Id. at 37-39.
181
      Id. at 38.
182
      Id. at 39.



                                                       28
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7108 Page 29 of 39



        This Court finds the bankruptcy court did not err in its damages calculation. The

bankruptcy court did not include the cost of removal in its damages analysis. The banlauptcy

court found the testimony of Pat Mazzanti credible, and used his testimony as a basis to calculate

damages:

        As of August 2015, Mr. Mazzanti valued each railcar at $20,000 per car, for a
        total of$10,800,000 for the 540 railcars. The 2015 value of the four locomotives
        was $175,000 each, which works out to $700,000. The total value of the Railroad
        Equipment in August 2015 was thus $11,500,000.

        On or about July 16, 2018, Wells FargoRC sold the Railroad Equipment to AMG
        Resources. The purchase price was $62,500 for each of the 4 locomotives and
        $6,230.40 for each of the 540 cars, for a total price of$3,614,416.

        Accordingly, the conversion damages will be reduced by the $3,614,416 that
        Wells FargoRC received for the Railroad Equipment in 2018. The Court
        determines that the conversion damages are $11,500,000 less $3,614,416 for a
        total of$7,885,584. Wells FargoRC did not request prejudgment interest on the
        conversion damages, and hence, none is awarded.

The bankruptcy court did not include the costs of removal in its damages calculation. Rather, it

used the testimony of Mr. Mazzanti to calculate the damages itself. Mr. Mazzanti noted the

oversupply and took it into account in his valuation of the cars. 183 In conclusion, the bankruptcy

court did not err in its damages calculation.




183 Ct. Op., App. 47, "[Mr. Mazzanti] stated that this specific type ofopen-top hopper was in oversupply in 2015 and

had been for about eight or ten years. These types of railcars had been commonly used to haul coal, but with coal
demand decreasing, there was less demand for these types ofrailcars, causing an oversupply and a substantial
decrease in the value of the railcars. Mr. Mazzanti took those issues into account when determining the value of the
Railroad Equipment."

                                                        29
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7109 Page 30 of 39



IV. Fraudulent Transfer

           Black Iron argues the bankruptcy court erred in finding the Transfer184 from CML to

GDC and Black Iron was fraudulent. 185 The bankruptcy court found the Transfer was fraudulent

under both Utah Code§ 25-6-5(l)(a) and§ 25-6-6(2). 186

A. Utah Code§ 25-6-5(l)(a):

           (1) A transfer made or obligation incurred by a debtor is fraudulent as to a
           creditor, whether the creditor's claim arose before or after the transfer was made
           or the obligation was incurred, if the debtor made the transfer or incurred the
           obligation:
           (a) with actual intent to hinder, delay, or defraud any creditor of the debtor.

The bankruptcy court determined Wells Fargo's claim arose before the Transfer, a finding

disputed by neither party . 187 However, Black Iron argues the bankruptcy court applied the wrong

legal standard in evaluating whether CML made the Transfer with the actual intent to hinder,

delay, or defraud Wells Fargo. 188 It argues actual intent requires a deliberate act made with actual

intent to harm a creditor through hindrance or delay, whereas the bankruptcy court only looked

to see if there was an intent to put off payment to satisfy the statute. 189 Black Iron argues the

Court must find more than an intention to put off payment to satisfy the statute and also states the

focus should be on the intent regarding the Transfer and not on what happened before or after the

Transfer. 190 "A bankruptcy court's findings concerning intent are factual and subject to review

under a clearly erroneous standard." In re Seay, 215 B.R. 780, 788 (B.A.P. 10th Cir. 1997).


184   See supra p. 5 for definition of Transfer.
185   Appellant Black Iron's Br., ECF No. 49, 39-49.
186
      Ct. Op., App. 17-40.
187
      Id at 18.
188   Appellant Black Iron's Br., ECF No. 49, 39-44.
189
      Id at 40-41.
190   Id at 40-43. Black Iron likely waived this argument by not arguing it below; nonetheless, the Court will address
it.

                                                           30
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7110 Page 31 of 39



           This Court agrees with the bankruptcy court that CML had actual intent to hinder or

delay Wells Fargo from collecting on its debts. Courts have found the requisite intent is to delay

or put off the transfer, not that the transfer itself must be fraudulent. In re Butler, 377 B.R. 895,

915 (Bankr. D. Utah 2006) ("Case law treats 'intent to hinder or delay' as an intent to improperly

make it more difficult for creditors to reasonably collect on their debts.").

           First, the bankruptcy court found the forbearance negotiations were a way to put off

payment to Wells Fargo. 191 Citing to emails in evidence that instructed CML representatives to

"drag your heels" and to "push [Wells Fargo] out," the bankruptcy court found an intention to

delay payment to Wells Fargo "whether that payment was to be made pursuant to a forbearance

agreement or the Leases." 192 The bankruptcy court then cited to phone calls between Conboy and

Steve in which they discussed payment to other creditors with the money from the Transfer, but

excluded Wells Fargo's obligation from payment. 193 This intent came to fruition when other




191
      Ct. Op., App. 22.

"' Id.
193 Ex. Tr. Recorded Conversation between Steve Gilbert and Michael Conboy, Mar. 25, 2015, App. 4078: (Mr.

Gilbert: "-that's under dispute in the lawsuit, correct?" Mr. Conboy: "No, no, no, no. We [CML Metals] would
owe them [WFRC) that money. That's - that's - those are leases that we haven't-we still have lease payments
going on in the future, so those are lease payments. We're -we're - we're going to dispute it and say, well, you
promised us other cars and maybe we win, maybe we don't, but we will owe them." Mr. Gilbert: "That's going to be
down the road?" Mr. Conboy: "It'll be down the road, but I've got to have the plan to have the cash to pay them."
Mr. Gilbert: "Well, but if you- if they didn't give you the right cars and they didn't perform, then there's some,
certainly, negotiating in good faith." Mr. Conboy: "There is but, you know, there's nothing contractually-there was
no contract - nothing in the contract that said they were providing us those cars. Those were the conversations Dale
had. So my view is we're going to owe them the money.").

This Court also finds persuasive another excerpt from a phone conversation between Mr. Conboy and Mr. Gilbert on
March 25, 2015, App. 4080 (Mr. Conboy: Well, how do I clear-how do I clear my debts then? Mr. Gilbert: "Well,
your debts rights now are $3.4 million, that's real." Mr. Conboy: "They're-they're $4.6 • $4.6 plus [Wells Fargo]
of$l.4." Mr. Gilbert: "Well, you can't throw in [Wells Fargo], then, because they're going to stay with CML and
they can- they can fight CML all they want; who gives a shit.").
See also transcript of conversation between Mr. Gilbert and Mr. Getz on April 1, 2015, App. 6250: (Mr. Getz: "[N]o
one's going to get screwed there. Just [Wells Fargo' is going to lose the form helm. That-that will be outstanding
with Metals, but that won't affect you.").

                                                        31
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7111 Page 32 of 39



creditors were paid out of money from the Closing by CML, but Wells Fargo was not. 194 The

bankruptcy court then found, "This result, combined with the evidence of intent to hinder or

delay payment to a creditor, persuades the Court to conclude that CML Metals' intent during the

forbearance negotiations, while negotiating the Transfer, and when making the Transfer itself,

was to hinder and delay payments to WFRC on its claim." 195 This Court agrees.

           Additionally, Black Iron argues in its reply brief that the bankruptcy court applied the

preponderance of the evidence burden of proof, but that a 2020 Utah Supreme Court case

clarified the standard of proof is clear and convincing evidence. 196 Black Iron argues: "As

explained in Jones v. Mackey Price Thompson & Ostler, 469 P.3d 879 (Utah 2020), a plaintiff

must prove by clear and convincing evidence that the transfer was made 'with actual intent to

hinder, delay, or defraud. "' 197 469 P.3d at 890. Black Iron has not explained why this Court must

apply 2020 case law retroactively to a 2019 decision. 198 However, even applying the clear and

convincing standard, there was sufficient evidence to find the requisite intent because CML' s

own actions and communications demonstrate its intent. 199

            This Court agrees with the bankruptcy court's finding that the Transfer was fraudulent

under Utah Code§ 25-6-5(l)(a). This Court could uphold the fraudulent transfer decision on this




194 Ct. Op., App. 16: "At the Closing, the title company was instructed to disburse payments to various creditors,

including $1.7 million to Union Pacific, $1.7 million to SA Recycling, and smaller amounts to various vendors and
creditors. No amounts were paid to WFRC at the Closing.".
195   Id at 24.
196
      Appellant Black Iron's Reply Br., ECF No. 63, 17.
197   Id
198   Id
199"Evidence is clear 'if it is certain, unambiguous, and plain to the understanding,' and it is convincing 'if it is
reasonable and persuasive enough to cause the trier of facts to believe it."' Foster v. Alliedsignal, Inc., 293 F.3d
1187, 1194 (10th Cir. 2002) (citation omitted). "Clear and convincing evidence is "not a quantum of proof, but
rather a quality of proof." Id

                                                           32
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7112 Page 33 of 39



ground alone. Because the bankruptcy court also found the transfer was fraudulent under Utah

Code § 25-6-6(2), this Court will now address the arguments on appeal.

B. Utah Code Annotated § 25-6-6(2):

           "A transfer made by a debtor is fraudulent as to a creditor whose claim arose
           before the transfer was made if the transfer was made to an insider for an
           antecedent debt, the debtor was insolvent at the time, and the insider had
           reasonable cause to believe that the debtor was insolvent." Utah Code § 25-6-6(2).

           Here, Black Iron argues the bankruptcy court erred by finding Black Iron and GDC were

statutory insiders of CML, by finding GDC was an affiliate of CML, and by finding that the

Transfer was for an antecedent debt. 200 Additionally, GDC argues the bankruptcy court erred by

finding the Transfer was for its benefit. 201

i.) Insiders

           "A bankruptcy court's determinations of insider status ... [is] reviewed on appeal under a

'clearly erroneous' standard." In re Adam Aircraft Indus., Inc., 510 B.R. 342,348 (B.A.P. 10th

Cir. 2015). First, the bankruptcy court found Steve was an insider2° 2 of CML because "he was

the father of CML Metal's president, Dale, at the time of the Transfer."203 Additionally, Dale

was "a shareholder in GDC at the time of the Transfer."204 Black Iron does not dispute Steve's

status as an insider.




200   Appellant Black Iron's Br., ECF No. 49, 44-49.
201   Appellant GDC's Br., ECF No. 48, 4-13.
202The statute defines insider: "'Insider' includes: (b) if the debtor is a corporation: (i) a director of the debtor; (ii)
an officer of the debtor; (iii) a person in control of the debtor; (iv) a partnership in which the debtor is a general
partner; (v) a general partner in a partnership described in Subsection (7)(b)(iv); (vi) a limited liability company of
which the debtor is a member or manager; or (vii) a relative of a general partner, director, officer, or person in
control of the debtor." Utah Code§ 25- 6-2(7).
203
      Ct. Op., App. 20.
20,   Id

                                                            33
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7113 Page 34 of 39



           Statutory insiders also include affiliates, 205 "or an insider of an affiliate as if the affiliate

were the debtor." Utah Code Ann.§ 25-6-2(7)(e). The bankruptcy court found GDC was an

affiliate of CML because it operated the Mine for CML. It also found Steve was an affiliate of

GDC because "he owns and controls 20% or more of the outstanding voting securities of

GDC." 206 It further found Steve was an affiliate of Black Iron because of his ownership and

control of Black Iron. 207 The bankruptcy court then found GDC and Black Iron were statutory

insiders ofCML because of their affiliate status and because of"the control Steve exercised over

these entities. " 208

           Black Iron finds fault with this analysis and argues the Court should only look to the

corporate forms of the entities. 209 This Court declines to limit its analysis of insiders for the same

reasons stated by the bankruptcy court - "[t]ransferees should not be able to escape fraudulent

transfer liability merely by incorporating and then directing that the assets be transferred to

wholly controlled incorporated entities. " 210 The bankruptcy court correctly found GDC and

Black Iron were insiders of CML. First, GDC was an affiliate and thus an insider of CML




205'"Affiliate' means: (a) a person who directly or indirectly owns, controls, or holds with power to vote, 20% or
more of the outstanding voting securities of the debtor, other than a person who holds the securities: (i) as a
fiduciary or agent without sole discretionary power to vote the securities; or (ii) solely to secure a debt, if the person
has not exercised the power to vote." Utah Code§ 25-6-2(1). Black Iron also disputes that GDC was an affiliate of
CML. Specifically, Black Iron argues GDC was not an affiliate because it did not operate every aspect of CML's
business.
206
      App 20-21.
201   App. 21.

'°' App. 21.
209
      Appellant Black Iron's Br., ECF No. 49, 46.
210
  Ct. Op., App. 21, citing as persuasive Matter of Galaz, 850 F.3d 800, 803, 805 (5th Cir. 2017); see also In re
Fortune Nat. Res. Corp., 350 B.R. 693,696 (Bankr. E.D. La. 2006); SE Prop. Holdings, LLC v. Center, 2017 WL
3403793, at *20 (S.D. Ala. Aug. 8, 2017).

                                                           34
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7114 Page 35 of 39



because of its mining contract. 211 Second, Black Iron was an insider of CML because of its

ownership by Steve, who was an insider of CML based on his family relationship with Dale. 212

ii.) Antecedent debt

             Black Iron next argues the Transfer was for more than an antecedent debt, not only an

antecedent debt, and therefore the Transfer does not satisfy the statute. 213 Black Iron has not

supported this argument with applicable case law. 214 Wells Fargo cites to persuasive case law

interpreting a similar provision of the bankruptcy code, section 547. 215 "Section 547 does not

require that the transfer of the Debtor's property be exclusively for antecedent debt. Rather,

Section 547(b) states that a transfer must be made 'for or on account of an antecedent debt."' In

re Adventist Living Centers, Inc., 174 B.R. 505, 513 (Bania. N.D. Ill. 1994).216 If the drafters

intended for the statute to be read as Black Iron suggests, they could have added the words

"only" or "exclusively" to the code. They did not.

             The banlauptcy court found "a significant antecedent debt was owed by CML Metals to

GDC, and that the antecedent debt was satisfied in the Transfer. " 217 Additionally, it found the

claim for non-payment under the Leases existed before the Transfer and was thus an antecedent




211   See Mining Contract, App. 3704-23.
212   Tr. Dep. Steve Gilbert Mar. 30, 2018, App. 156; 160---ol; 168.
213   Appellant Black Iron's Br., ECF No. 49, 48---49.
214 See Appellant Black Iron's Br., ECF No. 49, 48---49. Black Iron cites to Beckv. BidRX, LLC, 918 N.W.2d 96, 101

(Wis. Ct. Appx. 2018) and Fina Oil & Chem. Co. v. Pester Mktg. Co., No. 95-1367-JTM, 1997 WL 225900, at *15
(D. Kan. Apr. 25, 1997). In Beck, no evidence supported the transfers were for an antecedent debt. Beck, 918 N.W.
at 99. And in Fina, tbe court found the transfer was not to insiders. Fina, 1997 WL 225900, at* 15. While the court
states, "the transfer was not exclusively for an antecedent debt," this statement alone does not support the
proposition Black Iron argues for. Id
215
      11   u.s.c. § 547.
216   Compare 11 USC§ 547(b), with Utah Code Ann.§ 26-6-6(2).
217
      Ct. Op., App. 35.

                                                            35
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7115 Page 36 of 39



debt. 218 "[W]hether the transfers were made in payment of antecedent debts [is a] factual

question[] ... review[ed] for clear error." In re LG! Energy Sols., Inc., 482 B.R. 809,814 (B.A.P.

8th Cir. 2012), aff'd as modified and remanded, 746 F.3d 350 (8th Cir. 2014).

Specifically, the bankruptcy court found:

            CML Metals received $13,784,346.91 for the Mine, in a combination of cash,
            debt forgiveness and assumed liabilities (the "Purchase Price"). GDC gave credit
            for approximately $2,988,746.03 in outstanding amounts which were owed by
            CML Metals for the standby charges, as well as costs for regular ore, lean ore,
            blasting costs, waste costs, tailings costs and royalty costs. GDC also assumed the
            Mike Conboy Note receivable in the amount of $2,902,900.06. The other
            liabilities assumed included GDC accrued invoices, the stockpiled iron ore cost,
            accrued interest on GDC's invoices, accrued property taxes for 2014 and 2015,
            and an asset retirement obligation. Black Iron received a loan from GDC so that it
            could pay CML Metals $4.5 million as the cash portion of the Purchase Price,
            which was allocated to pay off loans to SA Recycling (approximately
            $1,767,305.82) and Union Pacific ($1,746,198.35), and to pay off accounts
            payable ($189,704.14), a capital lease pay off to an unidentified party
            ($11,896.74), and to pay closing costs of$4,220. CML Metals received
            $780,614.95 in cash that was not broken down further on the Purchase Price
            Reconciliation statement, although Mr. Bradley testified that that amount was
            used to pay off creditor Trafigura and the Court finds his testimony credible on
            that point. This combination of cash, loan forgiveness and assumption of
            liabilities was the value provided by the transferee. 219

The bankruptcy court correctly found CML made the Transfer to GDC for an antecedent debt.

This conclusion had factual support in the record.

iii.) CML transferred the assets to GDC for GDC's benefit

             GDC argues it was not a transferee for purposes of the statute because it was not an initial

Transferee and the Transfer was not made for its benefit. 220 Specifically, because GDC did not

receive the Assets, it argues the statute should not apply to it. 221 The bankruptcy court found



218
      Id. at 35-36.
219
      Ct. Op., App. 26.
220
      Appellant GDC's Br., ECF No. 48, 4-13.
221
      Id. at 4.

                                                     36
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7116 Page 37 of 39



GDC did not need to actually receive the assets to be a "transferee" under the UFTA. 222 The

Court utilized the "dominion or control" test in Pia Anderson, 223 and found that unlike the law

firm in Pia Anderson (which was not a transferee because it did not exercise dominion or control

over a client trust fund account), GDC was a transferee because "GDC acted on its own account,

and had the authority to direct the assignment and disposition of the Assets, which it used to

create Black Iron and then assign its rights in the AP A to Black Iron."224 The bankruptcy court

thus found that GDC had "dominion and control" over the assets. 225

            Like the analysis above regarding insiders, to allow an entity to escape liability by

creating another business entity and assigning its rights to it would be to eviscerate this section of

the fraudulent transfer code. It would invite entities to create new entities and assign their

purchase rights to them. In addition to choosing to assign its rights to Black Iron, GDC also

settled a nearly $3 million debt with CML. 226 The bankruptcy court noted that the Assets went to

"an entity that would continue to use GDC's mining services if and when the Mine becomes

operational again. " 227

            GDC argues the Transfer was not made for its benefit because "there is no evidence GDC

guaranteed any debt, let alone debt that was reduced by a Transfer of CML's assets."228 GDC

takes issue with the bankruptcy court's definition of the term "transfer," and argues it was




222   Ct. Op., App. 35-39.
223
  Timothy v. Pia, Anderson, Darius, Reynard & Moss LLC, 424 P.3d 937, cert. granted sub nom. Timothy v. Pia
Anderson Darius Reynard Moss, 421 P.3d 439 (Utah 2018).
224
      Ct. Op., App. 37.
225   Id
226
      Id at 38.
221   Id
228
      Appellant GDC's Br., ECF No. 48, 14.

                                                     37
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7117 Page 38 of 39



overbroad. 229 However, GDC does not support this contention with controlling case law. 230

Wells Fargo cites to persuasive case law to argue that GDC's interpretation of the code is overly

narrow. 231

The bankruptcy conrt found:

            In the case before this Court, GDC was able to choose its benefit ... Rather than
            receiving the Assets itself, GDC, just prior to the Closing, chose to direct them
            into a separate entity (Black Iron) which was also owned and controlled by
            Steve. 232

            In addition, as reflected on the Purchase Price Reconciliation, GDC settled
            $2,988,746.03 that CML Metals owed to GDC as part of the consideration for in
            the Transfer. Further, the Assets went to an entity that would continue to use
            GDC's mining services if and when the Mine becomes operational again. 233

The court further stated:

            The Court bases its determination that GDC is a transferee within the meaning of
            the UFTA on the fact that GDC was able to control the disposition of the Assets.
            Steve (owner and controlling party of GDC) did, in fact, create a new legal entity,
            decided how to divide the benefits and obligations of the Transfer between GDC
            and Black Iron, and otherwise had full control over the structure of the
            Transfer. 234

This Court finds no error with the bankruptcy court's analysis under the UFTA here. GDC

benefited from the Transfer by electing to direct the Assets to Black Iron and by settling a nearly

$3 million debt with CML.


229
      Id. at 14-15.
230
      See Id.
231
   Wells Fargo argues: "Courts also routinely reject GDC's narrow interpretation, noting that "nothing in the
[statute's] text ... limits 'the entity for whose benefit' the transfer was made only to a debtor or guarantor." In re
Meredith, 527 F.3d 372,375 (4th Cir. 2008) (emphasis added); see In re TOUSA, Inc., 680 F.3d 1298, 1313 (11th
Cir. 2012) (acknowledging that while a guarantor "relationship may be the paradigmatic case, it is not the only
circumstance that can give rise to 'for whose benefit' liability"); Boyer v. Belavilas, 474 F.3d 375, 377-78 (7th Cir.
2007) (holding that transfer was made for benefit of non-debtor/non-guarantor who exercised dominion over
transferred assets); In re Brooke Corp., 488 B.R. 459,468 (Bankr. D. Kan. 2013)."
"'Ct. Op., App. 38.

"' Id.
234
      Id. at 39.

                                                          38
Case 2:18-cv-00962-BSJ Document 76 Filed 09/16/21 PageID.7118 Page 39 of 39



                                          CONCLUSION

        The bankruptcy court's memorandum decisions and orders are AFFIRMED. Black Iron

was not entitled to storage fees under its contract implied-in-fact, contract implied-in-law, or

warehouse lien theories. Black Iron's trespass theory fails. Black Iron converted Wells Fargo's

property when it sent the cease-and-desist email. The bankruptcy court properly found the date

of conversion was August 20, 2015, and did not err in its damages calculations. Finally, Black

Iron and GDC are liable for fraudulent transfer under§§ 25-6-5(l)(a) and 25-6-6(2) of the

UFTA.
                          ,,.~
        DATED this -'1z.__ day of September, 2021.




                                                 39
